 



Exhibit 10.1
 
AMENDMENT NUMBER TEN TO CREDIT AGREEMENT
dated as of April 23, 2008
between
ULTRALIFE BATTERIES, INC.
and
THE LENDERS PARTY THERETO
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 

 



--------------------------------------------------------------------------------



 



AMENDMENT NUMBER TEN TO CREDIT AGREEMENT
     This Amendment, dated as of April 23, 2008 (“Amendment”), is made by and
between ULTRALIFE BATTERIES, INC. (the “Borrower”) and the Lenders party to the
Credit Agreement and JPMORGAN CHASE BANK, N.A. (formerly known as JPMorgan Chase
Bank) as Administrative Agent for the Lenders (in such capacity, the “Agent”).
Statement of the Premises
     The Borrower, the Lenders and the Agent have previously entered into, among
other agreements, a Credit Agreement, dated as of June 30, 2004, which was
amended by Amendment Number One dated as of September 24, 2004, Amendment Number
Two dated as of May 4, 2005, Amendment Number Three dated as of August 5, 2005
and Amendment Number Four dated as of November 1, 2005 and that certain waiver
letter dated May 3, 2006, Amendment Number Five dated June 29, 2006, that
certain waiver letter dated October 20, 2006, that certain waiver letter dated
November 30, 2006 as extended, that certain Forbearance and Amendment Number Six
to Credit Agreement dated February 14, 2007 and that certain Extension of
Forbearance and Amendment Number Seven to Credit Agreement dated as of March 23,
2007 and that certain Extension of Forbearance and Amendment Number Eight to
Credit Agreement dated as of May 18, 2007 and that certain Amendment Number Nine
to Credit Agreement dated as of August 15, 2007 (collectively, the “Credit
Agreement’). The Borrower has advised the Agent and the Lenders that the
Borrower wishes to amend certain terms of the Credit Agreement as contained
therein. The Borrower, the Lenders and the Agent desire to amend the Credit
Agreement to increase the commitment amount with respect to the Revolving Loans
and to amend the pricing under the Credit Agreement.
Statement of Consideration
     Accordingly, in consideration of the premises and under the authority of
Section 5-1103 of the New York General Obligations Law, the parties agree as
follows:
AGREEMENT
     1. Defined Terms. The terms “this Agreement”, “hereunder” and similar
references in the Credit Agreement shall be deemed to refer to the Credit
Agreement as amended by this Amendment. Capitalized terms used and not otherwise
defined herein shall have the meanings ascribed to such terms in the Credit
Agreement.
     2. Amendment. Effective upon the satisfaction of all conditions specified
in Section 4 hereof, the Credit Agreement is hereby amended as follows:
          A. The Definition “Applicable Revolving Rate” as set forth in
Section 1.01 of the Credit Agreement is hereby superseded and replaced in its
entirety and amended to read:

 



--------------------------------------------------------------------------------



 



2
“Applicable Revolving Rate” means, for any day, with respect to any ABR
Revolving Loan or Eurodollar Revolving Loan, or with respect to the facility
fees payable hereunder, as the case may be, the applicable rate per annum set
forth below under the caption “ABR Spread”, “Eurodollar Spread” or “Facility Fee
Rate”, as the case may be:

                              Facility Fee Rate   Eurodollar Spread   ABR Spread
Applicable Revolving Rate
  60 bps   250 bps   0 bps

          B. The Definition “Applicable Term Rate” as set forth in Section 1.01
of the Credit Agreement is hereby superseded and replaced in its entirety and
amended to read:
“Applicable Term Rate” means, for any day, with respect to any ABR Term Loan or
Eurodollar Term Loan, as the case may be, the applicable rate per annum set
forth below under the caption “ABR Spread” or “Eurodollar Spread”, as the case
may be.

                      Eurodollar Spread   ABR Spread
Applicable Term Rate
  250 bps   0 bps

          C. The Definition “Commitment” as set forth in Section 1.01 of the
Credit Agreement is hereby amended so that the last sentence thereof is
superseded and replaced in its entirety with the following: “As of the effective
date of the Amendment No. 10 to this Agreement, the aggregate amounts of the
Lenders’ Commitments is 22,500,000”.
          D. Schedule 2.01 of the Credit Agreement is hereby superseded and
replaced in its entirety with the Schedule 2.01 attached to this Amendment.
     3. Representations. The Borrower hereby represents and warrants to the
Lenders and the Agent that: (i) the covenants, representations and warranties
set forth in the Credit Agreement are true and correct on and as of the date of
execution hereof as if made on and as of said date and as if each reference
therein to the Credit Agreement were a reference to the Credit Agreement as
amended by this Amendment; (ii) no Default or Event of Default specified in the
Credit Agreement has occurred and is continuing, (iii) since the date of the
Credit Agreement, there has been no material adverse change in the financial
condition or business operations of the Borrower which has not been disclosed to
Lenders; (iv) the making and performance by the Borrower of this Amendment have
been duly authorized by all necessary corporate action, and do not, and will
not, (a) contravene the Borrower’s certificate of incorporation or by-laws,
(b) violate any law, including without limitation the Securities Act of 1933, as
amended, or the Securities Exchange Act of 1934, as amended, or any rule,
regulation (including Regulations T, U or X of the Board of Governors of the
Federal Reserve System) order, writ, judgment, injunction, decree, determination
or award, and (c) conflict with or result in the breach of, or constitute a
default under, any material contract, loan agreement, indenture, note, mortgage,
deed of trust or any other material instrument or agreement binding on the
Borrower or any Subsidiary or any of their properties or result in or require
the creation or imposition of any lien upon or with respect to any of their
properties; (v) this Amendment has been duly executed and delivered by the
Borrower and is the legal, valid and binding obligation of the Borrower
enforceable against the Borrower in accordance with its terms; (vi) no
authorization or approval or other action by, and no notice to or filing with,
any governmental authority or regulatory body or any other third party is
required for (a) the due execution, delivery or performance by the Borrower of
this Amendment or any other agreement or document related

 



--------------------------------------------------------------------------------



 



3
hereto or contemplated hereby to which the Borrower is or is to be a party or
otherwise bound except for required filings and approvals under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976 and the rules and
regulations thereunder, or (b) the exercise by the Agent or any Lender of its
rights under the Credit Agreement as modified by this Amendment; and (vii) the
security interests and charges granted by the Borrower and its Subsidiaries
pursuant to the Security Agreements continue to constitute valid, binding and
enforceable, first in priority Liens on the Collateral, subject only to Liens
permitted under the terms of the Security Agreements and Credit Agreement.
     4. Conditions of Effectiveness of Amendments. The effectiveness of each and
all of the modifications contained in the Amendment is subject to the
satisfaction, in form and substance satisfactory to the Agent, of each of the
following conditions precedent:
          A. Agent shall have received four (4) duplicate original counterparts
of this Amendment executed by Borrower, Lenders and Agent.
          B. Agent shall have received a secretarial certificate of the Borrower
in a form reasonably acceptable to Agent, certifying that the organizational
documents and the incumbency of officers of the Borrower previously delivered to
Agent are true and correct as of the date of execution hereof.
          C. As of the effective date of this Amendment, no Default or Event of
Default shall have occurred and be continuing.
          D. The representations and warranties contained in Section 3 hereof
and in the Credit Agreement shall be true, correct and complete as of the
effective date of this Amendment as though made on such date.
          E. The Agent shall have received all fees for the benefit of the
Lenders and itself as agent as set forth in that certain fee letter dated
April 23, 2008 by the Agent.
     5. Covenants.
          A. Borrower hereby covenants and agrees to cooperate with the Agent in
any manner reasonably necessary in order to promptly continue, or in the case of
after-acquired property, create a first lien in favor of the Agent, on behalf of
the Lenders, in all personal property assets acquired by Borrower or its
subsidiaries.
          B. With respect to Innovative Solutions Consulting, Inc.’s name change
to RedBlack Communications, Inc. (the “Company”), Borrower hereby covenants and
agrees to deliver to the Agent the following on or before May 1, 2008: (i) UCC-3
name change amendment for the Company’s existing filing filed with the Maryland
Secretary of State’s Office, (ii) the filed amendment to the Company’s Charter
reflecting the name change, (iii) a current good standing certificate for the
Company, and (iv) UCC search results acceptable to the Agent.
          C. Borrower agrees to pay all out-of-pocket expenses and fees of the
Agent and Lenders in connection with the negotiation, preparation and execution
of this Amendment and any related document, including the reasonable fees and
disbursements of counsel to the Agent.
     6. Reaffirmation. The Borrower acknowledges, reaffirms and agrees that the
Security Agreements secure repayment of all existing and future indebtedness,
liabilities and obligations of the Borrower to the Lenders and Agent, including
without limitation, all indebtedness of the Borrower under the Credit Agreement,
as modified by this Amendment. By signing below, each of McDowell Research Co.,
Inc. (formerly known as MR Acquisition Corporation), RedBlack Communications,
Inc. (formerly known as Innovative Solutions Consulting, Inc.), Reserve Power
Systems, Inc. and Stationary Power Services, Inc. hereby acknowledges and
reaffirms the execution and delivery of certain guaranty and

 



--------------------------------------------------------------------------------



 



4
security documents in connection with the Credit Agreement (the “Guarantor
Documents”) and the guaranty of indebtedness and the grant of the security
thereunder and acknowledges, reaffirms and agrees that the Guarantor Documents
guarantee and secure repayment of all existing and future indebtedness,
liabilities and obligations of the Borrower to the Lenders and Agent, including
without limitation, all indebtedness of the Borrower under the Credit Agreement
as modified by this Amendment.
     7. Reference to and Effect on Loan Documents.
          A. Upon the effectiveness hereof, each reference in the Credit
Agreement to “this Agreement,” “hereunder,’ “hereof,” “herein,” or words of like
import, and each reference in the other Loan Documents to the Credit Agreement
shall mean and be a reference to the Credit Agreement as amended hereby.
          B. Except as specifically amended above, the Credit Agreement, and all
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.
          C. The amendments set forth in Section 2 hereof are only applicable
and shall only be effective in the specific instance and for the specific
purpose for which made, are expressly limited to the facts and circumstances
referred to herein, and shall not operate as (i) a waiver of, or consent to
non-compliance with any other provision of the Credit Agreement or any other
Loan Document, (ii) a waiver or modification of any right, power or remedy of
either the Agent or any Lender under the Credit Agreement or any Loan Document,
or (iii) a waiver or modification of, or consent to, any Event of Default or
Default under the Credit Agreement or any Loan Document.
     8. Governing Law. This Amendment shall be governed and construed in
accordance with the laws of the State of New York without regard to any
conflicts-of-laws rules which would require the application of the laws of any
other jurisdiction.
     9. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
     10. Execution in Counterparts. This Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all or which taken together shall constitute but one and the same instrument.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective representatives thereunto duly authorized as of the
date first above written.

            ULTRALIFE BATTERIES, INC.
      By:   /s/ Robert W. Fishback         Robert W. Fishback        Vice
President Finance and Chief Financial Officer      ADMINISTRATIVE AGENT:  
JPMORGAN CHASE BANK, N.A., as Agent
      By:   /s/ Thomas C. Strasenburgh         Thomas C. Strasenburgh, Vice
President              LENDERS:   JPMORGAN CHASE BANK, N.A.
      By:   /s/ Thomas C. Strasenburgh         Thomas C. Strasenburgh, Vice
President                MANUFACTURERS AND TRADERS TRUST COMPANY
      By:   /s/ John Fogle         Jon Fogle, Vice President             

 



--------------------------------------------------------------------------------



 



Acknowledged and Agreed to as of this 23rd day of April, 2008
McDowell Research Co., Inc.

         
By:
  /s/ Robert W. Fishback    
 
 
 
Name: Robert W. Fishback    
 
  Title: Treasurer    
 
        RedBlack Communications, Inc.
 
       
By:
  /s/ Robert W. Fishback    
 
 
 
Name: Robert W. Fishback    
 
  Title: Treasurer    
 
        Reserve Power Systems, Inc.
 
       
By:
  /s/ Robert W. Fishback    
 
 
 
Name: Robert W. Fishback    
 
  Title: Treasurer    
 
        Stationary Power Services, Inc.
 
       
By:
  /s/ Robert W. Fishback    
 
 
 
Name: Robert W. Fishback    
 
  Title: Treasurer    

 



--------------------------------------------------------------------------------



 



Schedule 2.01
Commitments pursuant to Amendment No. 10 to Credit Agreement
dated as of April 23, 2008

                      Amount   Percentage
Commitments to Make Revolving Loans — $22,500,000
               
 
               
JPMorgan Chase Bank, N.A.
  $ 13,500,000.00       60 %
Manufacturers and Traders Trust Company
  $ 9,000,000.00       40 %
 
               
Term Loan Commitments — $2,500,000
               
 
               
JPMorgan Chase Bank, N.A.
  $ 1,500,000       60 %
Manufacturers and Traders Trust Company
  $ 1,000,000       40 %

 